         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ASHIMA PROFITT,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-15

                  COMMISSIONER; MR. TILMAN; SGT.
                  WILLIAMS; SGT. BENNET; SGT.
                  MONADO; COM. BRAD; and SGT. PARET,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated December 4, 2019, adopting the U.S. Magistrate

                      Judge's Report and Recommendation, Plaintiff's Complaint is DISMISSED without prejudice for

                      failure to follow this Court's Order and failure to prosecute. Plaintiff is DENIED leave to appeal in

                      forma pauperis. This action stands closed.




            Approved by: ________________________________
                          ______
                              ____
                                 _ ______
                                       ______
                                          ___
                                           _ _____________




            December 11, 2019                                                   Scott L. Poff
           Date                                                                 Clerkk



                                                                                (By) Deputy Clerk
                                                                                            C erk
                                                                                            Cl
GAS Rev 10/1/03
